UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7277


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TECARLOS DERILLE SMITH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (7:04-cr-00040-FL-1)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tecarlos Derille Smith, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tecarlos   Derille       Smith   appeals    the   district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.          United       States     v.     Smith,   No.

7:04-cr-00040-FL-1 (E.D.N.C. July 1, 2009).                    We dispense with

oral    argument   because      the    facts    and    legal     contentions     are

adequately    presented    in    the     materials      before    the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2